

EXHIBIT 10.4
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as
of February 16, 2013 (the "Effective Date"), by and between REMY INTERNATIONAL,
INC., a Delaware corporation (the "Company"), and SHAWN PALLAGI (the "Employee")
and amends that certain Amended and Restated Employment Agreement dated as of
January 1, 2013 (the “Agreement”). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
1.The first sentence of Section 3 of the Agreement is deleted and the following
is inserted in lieu thereof: “The term of this Agreement shall commence on the
Effective Date and shall continue until December 31, 2015 or if earlier pursuant
to Section 8 (including any extensions as provided in this Section 3, the
“Employment Term”).”
2.Section 9(a)(iii) of the Agreement is deleted and the following is inserted in
lieu thereof: “the Company shall pay the Employee, no later than the sixtieth
(60th) calendar day after the Date of Termination, a lump-sum payment equal to
100% of the sum of (A) the Employee’s Annual Base Salary in effect immediately
prior to the Date of Termination (disregarding any reduction in Annual Base
Salary to which the Employee did not expressly consent in writing); and (B) the
target Annual Bonus for the year of termination.”
3.Section 9(a)(v) of the Agreement is added as follows: “all stock option,
restricted stock and other equity-based incentive awards granted by the Company
that were outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable, as the case may be, unless the equity
incentive awards are based upon satisfaction of performance criteria (not based
solely on the passage of time); in which case, such equity awards shall not be
forfeited as a result of such termination and otherwise will vest pursuant to
their express terms, provided, however, that any such equity awards that are
vested pursuant to this provision and that constitute a non-qualified deferred
compensation arrangement within the meaning of Code Section 409A shall be paid
or settled on the earliest date coinciding with or following the Date of
Termination that does not result in a violation of or penalties under Section
409A.”
4.The last sentence of Section 13(b) (related to an exception to the non-compete
if an employee is terminated by the Company without Cause) is deleted.
[Remainder of page is intentionally blank.]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.
REMY INTERNATIONAL, INC.


By:
/s/ John J. Pittas
 
/s/ Shawn Pallagi
Name:
John J. Pittas
 
Shawn Pallagi
Title:
President and Chief Executive Officer
 
 








2



